Name: Council Regulation (Euratom, ECSC, EEC) No 3912/90 of 21 December 1990 fixing the weightings applicable to the remuneration of officials posted in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 90 Official Journal of the European Communities No L 375/3 COUNCIL REGULATION (EURATOM, ECSC, EEC) No 3912/90 of 21 December 1990 fixing the weightings applicable to the remuneration of officials posted in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas a specific weighting should be fixed for New York, HAS ADOPTED THIS REGULATION:Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities , Article 1 With effect from 1 July 1990, the weightings applicable to remuneration payable in the currency of the country of employment shall be fixed as shown in the Annex. Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259 / 68 (*), as last amended by Regulation (Euratom, ECSC, EEC) No 2258 /90 (2), and in particular Article 13 of Annex X thereto , The exchange rates for the payment of such remuneration shall be those used for implementation of the general budget of the European Communities during the month preceding the date mentioned in the first subparagraph.Having regard to the proposal from the Commission, Whereas, to take account of changes in the cost of living in third countries , weightings applicable to the remuneration payable in the currency of the country of employment to the officials posted in third countries should be fixed with effect from 1 July 1990; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1990. For the Council The President A. RUBERTI 0 ) OJ No L 56, 4. 3 . 1968 , p. 1 . ( 2) OJ No L 204 , 2. 8 . 1990 , p . 1 . No L 375 /4 Official Journal of the European Communities 31 . 12 . 90 ANNEX Country of employment Weightings applicable with effect from 1 July 1990 Country of employment Weightings applicabe with effect from 1 July 1990 Algeria Angola Antigua and Barbuda Australia Austria Bahamas Bangladesh Barbados Belize Benin Botswana Brazil Burkina Faso Burundi Cameroon Canada Central African Republic Chad Chile China Comoros Congo Costa Rica Cyprus Djibouti Dominican Republic Egypt Equatorial Guinea Ethiopia Fiji Gabon Gambia Ghana Grenada Guinea Guinea Bissau Guyana Haiti Hungary India Indonesia Israel Ivory Coast Jamaica Japan Jordan Kenya Lebanon Lesotho Liberia Madagascar Malawi Mali Malta 72,9100000 90,4700000 87,8800000 97,8800000 110,6600000 97,0800000 48,9000000 87,3200000 85,4600000 89,5000000 55,3000000 109,2700000 86,9600000 65,1900000 105,5800000 84,6800000 148,9900000 140,2100000 45,2500000 53,8100000 133,4200000 125,8200000 59,7100000 70,7400000 139,0800000 35,2600000 53,7700000 119,8600000 73,7400000 55,0700000 147,8200000 60,4000000 30,1700000 88,5300000 36,7100000 37,5900000 12,6600000 77,8700000 54,2900000 30,6800000 70,4500000 78,4900000 128,9900000 59,9300000 137,9700000 62,1700000 50,2100000 30,2900000 55,0000000 82,5600000 40,3100000 57,9600000 98,4100000 71,2300000 Mauritania Mauritius Mexico Morocco Mozambique Namibia (*) Netherlands Antilles New Caledonia Niger Nigeria Norway Pakistan Papua New Guinea Peru Philippines Poland Republic of Cape Verde Rwanda Sao Tome and Principe ( * ) Senegal Seychelles Sierra Leone Solomon Islands Somalia South Korea Sudan Surinam Swaziland Sweden Switzerland Syria Tanzania Thailand Togo Tonga Trinidad and Tobago Tunisia Turkey Uganda United States of America (New York) United States of America (Washington) Uruguay USSR (*) Vanuatu Venezuela Western Samoa Yugoslavia Zaire Zambia Zimbabwe 120,8200000 52,8000000 48,1800000 60,9000000 12,8600000 0,0000000 104,5600000 139,1300000 103,8700000 52,8000000 139,9800000 36,3300000 79,4400000 170,4200000 77,6500000 11,8300000 84,2000000 102,6200000 0,0000000 113,7700000 153,3000000 52,3700000 70,8000000 24,3700000 90,6000000 233,1900000 132,3000000 44,0500000 125,6500000 139,3200000 155,9900000 27,8100000 51,9600000 101,3800000 95,7300000 74,3300000 48,1200000 59,4300000 89,0800000 91,1200000 84,5500000 45,4600000 0,0000000 77,6400000 64,2400000 61,7700000 104,4300000 65,1600000 40,4700000 43,1700000 (*) Not available